Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Fig. 1) should be provided with descriptive text labels (the Examiner suggests amending by extending the arrow into the boxes or placing the text labels in the boxes).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  the reference numbers in claims 1-18 should be removed from the claims (e.g. “(5)” for a shift register, etc.).  
Claim 12 is objected to because of the following informalities:  claim 12 discloses “…particularly a LED, an acoustical…”  It seems “a” should be “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se or mere information in the form of data (see MPEP § 2106, subsection I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,825,201 to Watanabe et al. (Watanabe).
As to claim 7, Watanabe discloses an active input element of an input arrangement (4) (Fig. 2, Col. 3, lines 66-67), comprising: an input device for generating an analog signal (Figs. 1-4, Col. 3, line 66-Col. 4, line 8); an input converter (A/D) for converting the analog input signal to a digital input signal (Fig. 2, Col. 3, line 66-Col. 4, line 8); a shift register for storing input and/or output data (Fig. 2, 4, Col. 3, line 66-Col. 4, line 8, Col. 5, lines 12-16); and a data processing unit (8) for controlling the shift register and the input converter (Figs. 1-4, Col. 4, lines 9-39).
As to claim 10, Watanabe discloses an output converter (11e) for converting a digital output signal to an analog output signal (Fig. 4, Col. 5, lines 29-31); and an output device (2, 7) for generating an output signal on the basis of the analog output signal (AR) (Fig. 2, 4, Col. 3, lines 51-59, line 66-Col. 4, line 8, Col. 4, lines 29-34).
At to claim 11, Watanabe et al teach an input device(6) is an analog switch(6)(see Figs. 1-2; col. 3, lines 3-11 and col. 4, lines 2-10). 
Claim(s) 7, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,657,574 to Rhode.
As to claim 7, Rhode discloses active input element (IE) of an input arrangement (1), comprising: an input device (AIN1-AIN8 or 602) for generating an analog signal (Figs. 1, 5, 6; col. 3, lines 8-20, col. 5, line 64-col. 6, line 1); an input converter (ADC) for converting the analog input signal (AIN1-AIN8 or 602) to a digital input signal (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 39-50); a shift register (501a-501h or 606) for storing input and/or output data (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 39-50; col. 6, lines 6-17); and a data processing unit (502) for controlling the shift register (501a-501h) and the input converter (ADC) (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 54-61).
As to claim 10, Rhode discloses an output converter (DAC) for converting a digital output signal to an analog output signal (Fig. 6, col. 6, lines 6-17); and an output device (609) for generating an output signal on the basis of the analog output signal (Fig. 6, col. 6, lines 6-17).
As to claim 12, Rhode discloses said analog output device is (omit or an optical output device, particularly a LED,) an acoustical output device (609) (Fig. 6, col. 6, lines 6-17) (omit and/or a vibration output device).
As to claim 13, Rhode discloses a plurality of input elements (AIN1-AIN8) (Figs. 1, 5; Col. 3, lines 8-20), wherein the input elements (AIN1-AIN8)) are connected by a serial interface (110) (Figs. 1, 5; Col. 3, lines 8-20); and an input arrangement controller (MCLK, 502) for controlling said plurality of input elements (AIN1-AIN8) (Figs. 1, 5, 6; Col. 3, lines 8-20; Col. 4, lines 39-50 and Col. 6, lines 6-17).
As to claim 14, Rhode discloses (omit or the input arrangement is a keyboard, a keypad, a game console, a game pad or a computer mouse and/or) wherein the serial interface (B) is an asynchronous or synchronous serial interface (Figs. 1, 5, 6; Col. 3, lines 8-20; Col. 4, lines 39-50 and Col. 6, lines 6-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 and 10-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0285393 A1 to Ishakov and U.S. Patent No. US 5,793,356 A1 to Svancarek et al. (Svancarek).
As to claim 7, Ishakov discloses an active input element (IE) of an input arrangement (Figs. 1-2), comprising: an input device (Par. 81); an input converter for converting the analog input signal (AIE) to a digital input signal (Par. 81); a shift register (100) for storing input and/or output data (Fig. 4, Par. 74); and a data processing unit (28, 101) for controlling the shift register (100) and the input converter (Par. 81).
Ishakov does not expressly disclose the input device for generating an analog signal.
However, Ishakov discloses the input signal has to be encoded (encoding analog signal to digital signal) (Par. 81).
In addition, Svancarek discloses the input device (S) for generating an analog signal (Col. 11, line 65-Col. 12, line 124), an input converter (125) for converting the analog input signal to a digital input signal (Col. 11, line 65-Col. 12, line 124, lines 9-12) and a data processing unit (124) for controlling the shift register (142) (Fig. 3D, Col. 14, lines 8-10) and the input converter (125) (Col. 12, lines 9-17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ishakov with the teaching of Svancarek to provide a bidirectional communication as suggested by Svancarek (Col. 2, lines 16-18).
As to claim 8, Ishakov discloses said shift register (Ishakov’s 100) is controlled on the basis of a word length W of the5 of 8371 App. based on PCT Application No. PCT/EP2017/053223 Atty Ref. 337538: 123-19 USPreliminary AmendmentAugust 9, 2019 shift register (Ishakov’s 100, Par. 37), a number NIE of input elements within the input arrangement (Ishakov’s Fig. 6, Pars. 79-80) and a count value C of a clock information (CL) (Ishakov’s Fig. 6, Pars. 80-81).
As to claim 10, Ishakov as modified discloses an output converter (126) for converting a digital output signal to an analog output signal (Svancarek’s Fig. 3A, 3C, Col. 12, lines 31-35, Col. 5, lines 14-15); and an output device (104) for generating an output signal on the basis of the analog output signal (Ishakov’s Fig. 4, Par. 74, Svancarek’s Fig. 3A, 3C, Col. 12, lines 31-35, Col. 5, lines 14-15).  It would have been obvious to one of ordinary skill in the art to have modified Ishakov with the teaching of Svancarek to provide a bidirectional communication as suggested by Svancarek (Col. 2, lines 16-18).
As to claim 11, Ishakov as modified discloses said input device (S) is an analog switch, sensor and/or potentiometer (Ishakov’s Par. 81, Svancarek’s Col. 11, line 65-Col. 12, line 124).  It would have been obvious to one of ordinary skill in the art to have modified Ishakov with the teaching of Svancarek to provide a bidirectional communication as suggested by Svancarek (Col. 2, lines 16-18).
As to claim 12, Ishakov discloses said analog output device is an optical output device, particularly a LED (Ishakov’s Fig. 4, Par. 74) (omitting or an acoustical output device and/or a vibration output device).
As to claim 13, Ishakov discloses the input elements (Ishakov’s Key 1-Key N) are connected by a serial interface (Ishakov’s Figs. 1, 6, Pars 78-79); and an input arrangement controller for controlling said plurality of input elements (Ishakov’s Key 1-Key N) (Ishakov’s Par. 77).
As to claim 14, Ishakov discloses the input arrangement is a keyboard (Ishakov’s Figs. 1-2, 6, Par. 27), a keypad (Ishakov’s Figs. 1-2, 6, Par. 140) (omitting or a game console, a game pad or a computer mouse (omitting or wherein the serial interface (B) is an asynchronous or synchronous serial interface).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0285393 A1 to Ishakov and U.S. Patent No. US 5,793,356 A1 to Svancarek et al. (Svancarek); in view of U.S. Patent No. 5,297,070 to Hua et al. (Hua).
Ishakov does not expressly disclose said data processing unit (3) determines a trigger signal for a READ/WRITE operation of the shift register (5) on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register (5) and Nie is the number of input elements within the input arrangement (1).
Hua discloses disclose said data processing unit determines a trigger signal for a READ/WRITE operation of the shift register (Col. 11, lines 3-19) on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register (5) and Nie is the number of input elements within the input arrangement (Col. 11, lines 3-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ishakov with the teaching of Hua to allow simultaneous read/write operation as suggested by Hua (Col. 11, lines 3-6).

Allowable Subject Matter
Claims 1-6 and 17-18 are allowed.
The allowable subject matter is: 
c)    compare (S4) value C of the clock counter with a cycle length CLL (S4) (Fig. 5), and return to step b) if comparison result is negative (S3) (Fig. 5) or proceed to step d) if comparison result is positive (S5) (Fig. 5);
d)    read data (Dfifo) from the shift register (S5) (Figs. 3, 5);
e)    compare (S6) said read data (Dfifo) from shift register (5) with predetermined first data value (D1) (S6)(Fig. 5), and proceed to step f) if comparison result is positive (S7) (Fig. 5) or proceed to step a) if comparison result is negative (S2) (Fig. 5);
f)    write data (Die) derived from analog input device (S) into shift register (S7) (Fig. 5) and return to step a) (S2) (Fig. 5), with all the other limitations cited in claims 1 and 2, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,876,510 B2 to Heldeis et al. teaches an active input arrangement with a serial connection of respective drive line and sense line.
US 4,788,543 to Rubin teaches an apparatus in a transceiver for broadcasting with an A/D converter, shift register and a CPU.
US 4,539,884 to Aoki teaches an electronic musical instrument with an A/D converter and a shift register.
US 2009/0152077 to Lee et al. teaches a hydraulic control system with a key detector includes an A/D converter and a shift register.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692